 


114 HR 4183 IH: Stop Trafficking in Fentanyl Act of 2015
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4183 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2015 
Mr. Rooney of Florida (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To increase the penalties for fentanyl trafficking. 
 
 
1.Short titleThis Act may be cited as the Stop Trafficking in Fentanyl Act of 2015. 2.Enhanced penaltiesSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended— 
(1)in subparagraph (A)(vi)— (A)by striking 400 grams and inserting 20 grams; and 
(B)by striking 100 grams and inserting 5 grams; and (2)in subparagraph (B)(vi)— 
(A)by striking 40 grams and inserting 2 grams; and (B)by striking 10 grams and inserting 0.5 grams. 
 
